   Case 2:18-cv-00828-MHT-KFP Document 101 Filed 03/04/21 Page 1 of 2




   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CATHY RAY and                         )
DEBBIE GONZALEZ,                      )
                                      )
      Plaintiffs,                     )
                                      )       CIVIL ACTION NO.
      v.                              )         2:18cv828-MHT
                                      )              (WO)
PATE'S CHAPEL BAPTIST                 )
CHURCH AND CEMETERY, et               )
al.,                                  )
                                      )
      Defendants.                     )


                               OPINION

    Plaintiffs filed this lawsuit asserting a variety of

state and federal claims stemming from their efforts to

place a headstone on their father’s unmarked grave, a

dispute about the location of their father’s grave, and

defendants’     involvement      in       placing   a   headstone       for

plaintiffs’ father on what plaintiffs contend is the

wrong grave.    This lawsuit is now before the court on the

recommendation of the United States Magistrate Judge that

defendants’ motions to dismiss plaintiffs’ complaint be
   Case 2:18-cv-00828-MHT-KFP Document 101 Filed 03/04/21 Page 2 of 2




granted   and   plaintiffs’       complaint     be    dismissed     with

prejudice.       Also    before     the   court      are   plaintiffs’

objections to the recommendation.             After an independent

and de novo review of the record, the court concludes

that plaintiffs’ objections should be overruled because

they were tardy as well as because they lack merit, and

the magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 4th day of March, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
